Citation Nr: 0207975	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  98-13 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss from February 22, 1990, to May 15, 1997.  

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss from May 16, 1997, to June 7, 2001.

3.  Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss from June 8, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from December 1948 to August 
1949, and from November 1949 to June 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Louisville, 
Kentucky, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  For the period from February 22, 1990, to May 15, 1997, 
the veteran had level I hearing for the right ear, and level 
II hearing for the left ear.  

2.  Level II hearing for the right ear, and level VI hearing 
for the left ear was initially demonstrated on a VA 
examination dated May 16, 1997. 

3.  For the period from May 16, 1997, to June 7, 2001, the 
veteran had hearing that was at level II hearing for the 
right ear, and no worse than level VII hearing for the left 
ear.  

4.  A VA examination dated June 8, 2001, shows that the 
veteran has level VI hearing for the right ear, and level 
VIII hearing for the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hearing 
loss from February 22, 1990, to May 15, 1997, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85 
(1998); 38 C.F.R. §§ 4.7, 4.85, 4.86 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for hearing loss from May 16, 1997, to June 7, 2001, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85 
(1998); 38 C.F.R. §§ 4.7, 4.85, 4.86 (2001).

3.  The criteria for an evaluation in excess of 40 percent 
for hearing loss from June 8, 2001, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85 (1998); 
38 C.F.R. §§ 4.7, 4.85, 4.86 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluations assigned for his 
service connected hearing loss are inadequate to reflect the 
extent of his disability.  He argues that his disability 
should have received a compensable evaluation from the time 
service connection was initially established, and that the 
current 40 percent rating remains insufficient.

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-2097 (2000) 
(to be codified as amended at 38 U.S.C. § 5102 and 5103 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).  Entitlement to 
service connection for hearing loss was established in a 
March 1998 Board decision.  In a July 1998 rating decision, 
the RO determined that the effective date of service 
connection for hearing loss was February 22, 1990, and 
assigned a zero percent evaluation from that date.  The 
evaluation was increased to 10 percent effective from May 16, 
1997.  After receiving notice of this decision in an August 
1998 letter, the veteran submitted a notice of disagreement 
in August 1998.  A statement of the case was issued in August 
1998, which contained the laws and regulations pertaining to 
the evaluation of service connected disabilities in general, 
and hearing loss in particular.  A separate letter mailed 
with the statement of the case informed the veteran of what 
he needed to do to complete his appeal.  An August 2001 
rating decision increased the evaluation of the veteran's 
disability to 40 percent, effective from June 8, 2001, and 
the veteran was informed of this decision in an August 2001 
letter, and in an August 2001 statement of the case.  
Finally, the record shows that the veteran was mailed a 
letter in March 2001 which explained the changes made by the 
VCAA, and informed him of the exact duties of the VA 
regarding his claim, his responsibilities, and what type of 
evidence he would need to prevail.  The Board concludes that 
the discussions of the statement of the case, the 
supplemental statement of the case, and the letters informed 
the veteran of the manner of evidence required to prevail in 
his claim, and that VA's notification requirements have been 
met.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (codified as amended at 
38 U.S.C. §§ 5102 and 5103 (West 1991 & Supp. 2001)).  The 
record shows that this case was remanded in January 2001 in 
order to afford the veteran an additional VA audiological 
evaluation, and to obtain assistance in the interpretation of 
medical evidence already contained in the claims folder.  
This has been accomplished.  In addition, the veteran was to 
be contacted and asked to provide additional medical 
evidence.  This has also been accomplished, and the veteran 
replied in August 2001 that he had no further evidence to 
present.  The Board concludes that the duty to assist has 
been completed.  

Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this decision does not affect the merits of 
his claim or substantive rights, for the reasons discussed 
above, and is therefore, harmless.  See 38 C.F.R. § 20.1102 
(2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  The effective 
date of an increase in disability compensation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date.  Otherwise, the 
effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  

The regulations governing the evaluation of hearing loss were 
changed during the course of the veteran's appeal.  These 
changes became effective June 10, 1999. 

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO has had an opportunity to review the 
veteran's claim under both the old and new regulations in the 
August 2001 rating decision.  In this case, the Board notes 
that the pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of the VA.  
38 C.F.R. § 4.85.  The frequencies used for the evaluation of 
hearing loss, the percentage of speech discrimination used 
for the evaluation of hearing loss, and the tables used to 
determine the level of hearing impairment and the disability 
evaluation of each level of hearing impairment have not been 
changed.  Therefore, except for the special cases noted in 
38 C.F.R. § 4.86 (2001), the evaluation will be the same 
under either the old or new regulations.  

Under the regulations in effect prior to June 10, 1999, the 
evaluations of defective hearing range from zero percent to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85 (1998).  

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86 (2001).

The evidence includes the results of a VA audiological 
evaluation conducted in December 1993.  The right ear had 
puretone thresholds of 25, 45, 55, and 65 decibels at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz, while the 
left ear had puretone thresholds of 35, 65, 90, and 95 
decibels at the same frequencies.  The average pure tone 
thresholds were 47.5 for the right ear, which is rounded up 
to 48, and 71.25, which is rounded down to 71, for the left 
ear.  Speech discrimination scores were 100 percent for the 
right ear, and 92 percent for the left ear.  When these 
figures are applied to 38 C.F.R. § 4.85, Tables VI and VII, 
as is required, they show that the veteran has level I 
hearing for the right ear, and level II for the left ear, 
which yields a zero percent evaluation.  

The veteran underwent an additional VA examination in May 
1997.  He had puretone thresholds of 30, 55, 65, and 70 
decibels for the right ear, and 40, 75, 95, and 105 decibels 
for the left ear at 1000, 2000, 3000, and 4000 decibels, 
respectively.  The average threshold is 55 for the right ear, 
and 78.75 for the left ear, which is rounded up to 79.  
Speech discrimination scores were 84 percent for the right 
ear, and 68 percent for the left ear.  These show that the 
veteran had level II hearing for the right ear, and level VI 
hearing for the left ear, which equates to a 10 percent 
evaluation.  38 C.F.R. § 4.85.

The veteran underwent an additional VA audiological 
evaluation in December 1997.  He had puretone thresholds of 
30, 60, 60, and 65 decibels at the frequencies of 1000, 2000, 
3000, and 4000 Hertz for the right ear.  The left ear had 
puretone thresholds of 40, 70, 95, and 105 at these same 
frequencies.  The average threshold was 53.75 for the right 
ear, which is rounded to 54, and 77.5 for the left ear, which 
is rounded up to 78.  Speech discrimination was 88 percent 
for the right ear, and 64 percent for the left ear.  This 
translates into level II hearing for the right ear, and level 
VII hearing for the left ear, which warrants a 10 percent 
evaluation.  38 C.F.R. § 4.85.

The veteran's most recent VA audiological evaluation was 
conducted in June 2001.  The puretone thresholds for the 
right ear were 40, 75, 75, and 75 decibels, at 1000, 2000, 
3000, and 4000 Hertz.  The left ear had thresholds of 45, 85, 
115, and 115 at these same frequencies.  The average 
threshold was 66 decibels for the right ear, and 90 decibels 
for the left ear.  Speech discrimination was 72 percent for 
the right ear, and 56 percent for the left ear.  This 
translates into level VI hearing for the right ear, and level 
VIII hearing for the left ear, which merits a 40 percent 
evaluation.  38 C.F.R. § 4.85. 

The Board finds that entitlement to a compensable evaluation 
for the veteran's hearing loss from February 2, 1990, to May 
15, 1997, is not warranted.  The only audiological 
examination of record during this period which contains all 
the information necessary to evaluate the veteran's 
disability is the December 1993 VA examination.  As noted 
above, this examination shows that the veteran had level I 
hearing for the right ear, and level II hearing for the left 
ear.  This equates to the zero percent evaluation that was 
already in effect for this period.  Therefore, entitlement to 
a compensable evaluation is not warranted prior to May 16, 
1997.  38 C.F.R. § 4.85.  

The Board also finds that an evaluation in excess of 10 
percent for the veteran's hearing loss for the period from 
May 16, 1997, to June 7, 2001, is not merited.  The evidence 
includes two audiological evaluations conducted during this 
period.  The May 1997 examination revealed that the veteran 
had level II hearing for the right ear, and level VI hearing 
for the left ear.  The December 1997 examination also showed 
level II hearing for the right ear, but level VII hearing for 
the left ear.  Both of these findings equate to a 10 percent 
evaluation.  38 C.F.R. § 4.85.  The proper effective date for 
the 10 percent evaluation is May 16, 1997, the date of the VA 
examination which first demonstrated that the veteran was 
entitled to an increased evaluation.  38 C.F.R. § 3.400.  
This evidence does not provide a basis for either entitlement 
to a 10 percent evaluation prior to May 16, 1997, or an 
evaluation in excess of 10 percent from May 16, 1997, to June 
7, 2001.  

Finally, the Board finds that the veteran is not entitled to 
an evaluation for hearing loss in excess of the current 40 
percent rating.  The earliest evidence to demonstrate that 
the veteran is entitled to an evaluation in excess of 10 
percent is the June 8, 2001 VA examination which found the 
veteran to have level VI hearing for the right ear, and level 
VIII hearing for the left ear.  This equates to 40 percent.  
There is no other evidence dated subsequent to June 8, 2001, 
to show that entitlement to a higher evaluation is warranted.  

In reaching this decision, the Board has considered the 
veteran's argument that his hearing loss has increased.  
However, the evidence clearly weighs against the assignment 
of increased evaluations for any of the periods on appeal in 
this case.  The requirements of 38 C.F.R. § 4.85 set out the 
percentage ratings for exact numerical levels of impairment 
required for a compensable evaluation of hearing loss.  The 
evaluation of hearing loss is reached by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Therefore, the only possible interpretation of the 
evidence is that which has been discussed above, and, 
therefore, higher ratings are not warranted.  
38 C.F.R. § 3.321 has been considered, but an unusual 
disability picture is not demonstrated by the evidence.  
Finally, the Board has considered the exceptional cases of 
hearing loss described in 38 C.F.R. § 4.86, but they are 
inapplicable for each of the periods in question.  


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss from February 22, 1990, to May 15, 1997, is denied. 

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss from May 16, 1997, to June 7, 2001, is 
denied. 

Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss from June 8, 2001, is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

